 
 
I 
108th CONGRESS 2d Session 
H. R. 4830 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2004 
Mr. Turner of Texas (for himself, Mr. Thompson of Mississippi, Mr. Dicks, Ms. Norton, Ms. Jackson-Lee of Texas, Mr. Etheridge, and Mr. Langevin) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend the Homeland Security Act of 2002 to direct the Secretary of Homeland Security to develop and implement a program to enhance private sector preparedness for emergencies and disasters. 
 
 
1.Short titleThis Act may be cited as the Private Sector Preparedness Act of 2004. 
2.FindingsCongress finds the following: 
(1)Private sector organizations own 85 percent of the Nation’s infrastructure facilities and employ the vast majority of the Nation’s employees. The resources of these organizations, including property and personnel, can be coordinated in an emergency situation more efficiently than the population in general. 
(2)Private sector organizations are often unprepared for emergencies, whether resulting from a natural disaster or a terrorist incident. Although there have been exemplary efforts by select private sector organizations, emergency preparedness is not generally a priority for these organizations. 
(3)The hearings of and testimony before the National Commission on Terrorist Attacks Upon the United States demonstrated that the lack of emergency preparedness and evacuation planning, training, and exercises by private sector organizations may have contributed to additional casualties at the World Trade Center on September 11, 2001. 
(4)Although there may be an interest in promoting emergency preparedness within private sector organizations, there remains uncertainty and confusion as to the definition of appropriate and adequate preparedness and what actions these organizations should take. 
(5)Identifying standards and best practices is necessary to promote emergency preparedness by private sector organizations, in addition to educational activities to effectively communicate such standards and best practices. 
3.Private sector emergency preparedness program 
(a)Establishment of preparedness programTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by adding at the end the following: 
 
510.Private sector emergency preparedness program 
(a)Preparedness programNot later than 90 days after the date of enactment of this section, the Secretary shall develop and implement a program to enhance private sector preparedness for emergencies and disasters, including emergencies resulting from acts of terrorism. 
(b)Program elementsIn carrying out the program, the Secretary shall develop guidance and identify best practices to assist or foster action by the private sector in— 
(1)identifying hazards and assessing risks and impacts; 
(2)mitigating the impacts of a wide variety of hazards, including weapons of mass destruction; 
(3)managing necessary emergency preparedness and response resources; 
(4)developing mutual aid agreements; 
(5)developing and maintaining emergency preparedness and response plans, as well as associated operational procedures; 
(6)developing and maintaining communications and warning systems; 
(7)developing and conducting training and exercises to support and evaluate emergency preparedness and response plans and operational procedures; 
(8)developing and conducting training programs for security guards to implement emergency preparedness and response plans and operations procedures; and 
(9)developing procedures to respond to external requests for information from the media and the public. 
(c)Standards 
(1)In generalThe Secretary shall support the development of, promulgate, and regularly update as necessary national voluntary consensus standards for private sector emergency preparedness that will enable private sector organizations to achieve optimal levels of emergency preparedness as soon as practicable. Such standards include the National Fire Protection Association 1600 Standard on Disaster/Emergency Management and Business Continuity Programs. 
(2)ConsultationThe Secretary shall carry out paragraph (1) in consultation with the Under Secretary for Emergency Preparedness and Response, the Under Secretary for Science and Technology, the Under Secretary for Information Analysis and Infrastructure Protection, and the Special Assistant to the Secretary for the Private Sector. 
(d)CoordinationThe Secretary shall coordinate the program with, and utilize to the maximum extent practicable— 
(1)the voluntary standards for disaster and emergency management and business continuity programs developed by the American National Standards Institute and the National Fire Protection Association; and 
(2)any existing private sector emergency preparedness guidance or best practices developed by private sector industry associations or other organizations.. 
(b)Conforming amendmentThe table of contents contained in section 1(b) of such Act (116 Stat. 2135) is amended by inserting after the item relating to section 509 the following: 
 
 
Sec. 510. Private sector emergency preparedness program. 
 
